Title: To Benjamin Franklin from the Earl of Morton (II), [11 April 1767]
From: Morton, James Douglas, 14th Earl of
To: Franklin, Benjamin


Brookstreet Saturday 1 o’Clock [April 11, 1767]
Lord Morton’s Compliments to Dr. Franklin; acquaints him that Lord Morton and the Workmen have been expecting him ever since 12 o’Clock, and hopes the Doctor has not forgot his engagement to dine with him afterwards where he will meet some of his acquaintance.
 Addressed: To / Dr. Franklin / at Mrs Stephenson’s / Craven Street
